Notice of Allowance

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are heat transfer device in at least claim 1. Heat transfer device is interpreted to cover an evaporator or a heat exchanger as referenced by the specification (see at least claim 8). 

Reasons for Allowance
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a controller coupled to each of the first and second heat exchangers by way of one or more communication linkages, wherein the controller receives signals indicative of an operational status of the first and second heat exchangers and thereby determines that a first one of the first or second high stage circuits ceases operating at a desired level, and causes the first one of the first or second high stage circuits to cease operating and the system to proceed with operating by way of a second one of the first or second high stage circuits when the first one of the first or second high stage circuits ceases operating at the desired level.

                The closest prior art of record, Hinde (US 20130091891 A1) discloses all of the other limitations required by the claims. However, the controller 34 of Hinde is situated and operates within a single ammonia chiller unit 20, and is configured to send a signal to the expansion device 28 and to the compressor 24, but not the heat exchanger 22. Said controller of Hinde thus is not coupled to a first heat exchanger in a first high stage circuit and a second heat exchanger in a second high stage circuit. Further the controller 34 of Hinde is disclosed as operating in a manner that is very different from the controller recited in claims 1 and 18. The controller 34 of Hinde does not receive signals indicative of an operational status of the first and second heat exchangers and thereby determine that a first one of the first or second high stage circuits ceases operating at a desired level. The controller 34 of Hinde also does not cause the first one of the first or second high stage circuits to cease operating and cause the system to proceed with operating by way of a second one of the first or second high stage circuits when the first one of the first or second high stage circuits ceases operating at the desired level. A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Hinde to include the aforementioned limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763